Citation Nr: 1133566	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  05-30 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an initial rating for rotoscoliosis and spondylosis, rated as 20 percent disabling prior to March 8, 2010 and as 40 percent disabling thereafter.


REPRESENTATION

Appellant represented by:  Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant
	

ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The Veteran had active service from September 1973 to October 1975.

This matter came before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

The Veteran testified before a Decision Review Officer (DRO) in July 2006 and the undersigned Veterans Law Judge (FLJ) in October 2009.  Transcripts of both hearings have been associated with the record.  

The Board remanded the appeal for additional development in January 2010.  It has been returned for appellate consideration.


FINDINGS OF FACT

1.  For the period prior to March 8, 2010, rotoscoliosis and spondylosis
 was productive of pain and intermittent complaints of neurologic symptoms in the left lower extremity; objectively, sensory was within normal limits and there was no evidence of intervertebral disc syndrome; thoracolumbar flexion was to 60 degrees and combined range of motion of the thoracolumbar spine was 145 degrees.

2.  For the period from March 8, 2010, rotoscoliosis and spondylosis is productive of pain and spasm; objectively, sensory and motor is within normal limits; 
thoracolumbar flexion is to 30 degrees and combined range of motion of the thoracolumbar spine is 90 degrees.



CONCLUSIONS OF LAW

1.  For the period prior to March 8, 2010, the criteria for an evaluation in excess of 20 percent for rotoscoliosis and spondylosis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5237, 5242, 5243 (2010).

2.  For the period from March 8, 2010, the criteria for an evaluation in excess of 40 percent for rotoscoliosis and spondylosis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5237, 5242, 5243 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the U. S. Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  

A letter dated in January 2004 discussed the evidence necessary to support a claim of entitlement to service connection.  The evidence of record was discussed and the Veteran was told how VA would assist him in obtaining additional pertinent evidence.  

In September 2008 the Veteran was advised of the criteria under which his back disability is evaluated.  He was also told of the general manner in which VA determines disability ratings and effective dates.

In February 2010 the Veteran was advised of the status of his claim.

Except as discussed below, the Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  

Board notes that this is a case in which the Veteran is challenging the initial evaluation assigned following the grant of service connection.  In Dingess, the Court of Appeals for Veterans Claims held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  

With respect VA's duty to assist, the Board notes that identified treatment records have been associated with the claims file.  The appellant has been afforded VA examinations, and the Board finds that they were adequate in that they were performed by neutral skilled providers who reviewed the Veteran's pertinent history, interviewed the Veteran, and conducted complete physical examinations prior to rendering their conclusions.  The Veteran has also been afforded the opportunity to testify before a decision review officer and the undersigned.  Neither the appellant nor his representative has identified any additional evidence or information which could be obtained to substantiate the claims.  The Board is also unaware of any such outstanding evidence or information.  Therefore, the Board is also satisfied that the RO has complied with the duty to assist requirements of the VCAA and the implementing regulations.

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

The Board observes that in cases where the original rating assigned is appealed, consideration must be given to whether a higher rating is warranted at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Board has considered whether further staged ratings are warranted but concludes that the disabilities at issue are appropriately rated and that additional staging is not warranted.

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The general rating formula for disease and injures of the spine, specifically, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, provides as follows:

A 10 percent evaluation is warranted where there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height;

A 20 percent rating for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis;

A 40 percent rating for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine;

A 50 percent rating for unfavorable ankylosis of the entire thoracolumbar spine;

A 100 percent rating for unfavorable ankylosis of the entire spine.

Normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees and left and right lateral rotation are 0 to 30 degrees. The normal combined range of motion for the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, DCs 5235-5243 (2010).  

Intervertebral disc syndrome (preoperatively or postoperatively) is evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes warrants a maximum 60 percent rating when rating based on incapacitating episodes, and such is assigned when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is assigned for incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  Note 1 provides that for the purposes of evaluations under DC 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurological manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  38 C.F.R. § 4.71a, DC 5243.

An October 2003 VA treatment note indicates that the Veteran was seeking transition from the private sector to VA.  He reported 8/10 pain in his low back.  Physical examination revealed marked scoliosis with pain localized at T1-T3.  Left sided paravertebral spasm was noted.  There was no foot drop, and toe dorsiflexion was excellent.  The assessment was scoliosis.

A November 2003 VA treatment record reflects the Veteran's report of chronic low back pain since 1975.  He complained of back pain and radiation to the left lower extremity with paresthesia.  He denied bladder or bowel incontinence.  The provider noted the Veteran's abnormal standing posture and scoliosis involving the thoracolumbar spine, convex to the left.  There was tenderness in the lower dorsal and lumbar paraspinals.  Muscle strength was normal in both lower extremities.  Deep tendon reflexes were present.  Straight leg raising was negative.  

In December 2003 the Veteran reported 6/10 pain.   Examination revealed intact sensory and motor.  Straight leg raising was negative.  Deep tendon reflexes were present.  Physical therapy was prescribed.  

Physical therapy was provided by VA from February through May 2004.  

On VA examination in June 2004, the Veteran's history was reviewed.  He reported constant 9/10 pain at the middle to low back.  He noted that pain was relieved by rest and medication.  He noted when he had pain it required bed rest.  he related that he had incapacitating episodes as often as two times per month, lasting for two days.  He indicated that he had experienced 24 incapacitating episodes over the previous year, and that the physicians recommending bed rest were seen at VA emergency rooms.  On physical examination, posture and gait were within normal limits.  There were no complaints of radiating pain on movement.  Muscle spasm was absent.  Tenderness was noted in the mid thorax; kyphoscoliosis was also evidence.  Straight leg raising was negative bilaterally.  Range of motion testing revealed flexion to 60 degrees, extension to 15 degrees, lateral flexion to 15 degrees bilaterally, and rotation to 20 degrees bilaterally.  Pain was noted to occur at the end points of motion.  The examiner noted that motion was additionally limited by pain and lack of endurance, pain having the major functional impact.  He indicated that motion was not additionally limited by fatigue, weakness, or incoordination.  There was no ankylosis.  There were no signs of intervertebral disc syndrome.  Peripheral nerve examination was within normal limits.  Motor and sensory function was within normal limits.  Reflexes were normal bilaterally.  The examiner noted that while the Veteran complained of pain with straight leg raising at 45 degrees on the left, the pain was referred to the back and not down the left leg or foot.  An X-ray study revealed thoracolumbar scoliosis with mild associated degenerative disc disease.  The diagnosis was lumbosacral rotoscoliosis and spondylosis.  The examiner concluded that there was no evidence on examination of nerve root compression.

A private record dated in March 2005 indicates that the Veteran presented to the emergency room with sudden onset of pain.  He denied numbness, tingling, or weakness of either lower extremity.  The provider noted that there was an obvious scoliosis of the back.  The extremities had full range of motion with good muscle tone,  There was pain localized in the mid thoracic spine.  X-rays revealed chronic changes secondary to scoliosis with chronic compressed fractures.  The Veteran was referred to VA for follow up.  

A VA record notes that a May 2005 MRI concluded with an assessment of degenerative changes with involvement of exit foramina at L3-4 and L5-S1.  

A VA treatment record dated in July 2005 notes that the Veteran had neither foot drop nor radiculopathy.

A September 2005 VA pain clinic consultation report indicates the Veteran's report of  mild constant pain.  He stated that he sometimes had parasthesias and numbness of  his legs.  He denied urinary symptoms.  The provider noted that the Veteran walked without an assistive device.  The Veteran related that physical therapy provided temporary relief.  

The report of a January 2007 MRI notes moderate degenerative changes and marked stenosis of the lumbar spine.  The radiologist specified that stenosis was seen at L3-4, L4-5, and L5-S1.  In August 2007 a VA provider reviewed the previous MRI reports and noted that the Veteran reported pain and weakness of the  left lower extremity, and that despite the paucity of radicular findings the Veteran could benefit from neurological evaluation.  

The Veteran underwent EMG testing in October 2007.  The provider noted that the EMG and nerve conduction study of the left lower extremity was suspicious for a left sided L4-5 and S1 radiculopathy.  Correlation with neuroimaging was recommended.  In November 2007 a VA neurologist noted that the Veteran's examination was effectively unremarkable except for difficult to map sensory decrease and antalgic gait.  He indicated that the Veteran would be referred to the pain clinic.  A subsequent November 2007 addendum notes the Veteran's endorsement of some symptoms of radiculopathy.

A VA treatment record dated in May 2008 notes the Veteran's denial of radiation in his lower extremities.

The Veteran again underwent physical therapy through VA in June 2008.

Private treatment records dated in July 2008 note the Veteran's history.  On examination, the Veteran denied parasthesias in the left lower extremity.  The provider noted that on a previous visit he had gotten the impression that radiation and neurologic symptoms were present, but that the Veteran currently stated that he had such symptoms in the past but had not experienced them for quite some time, possibly a year.  The Veteran's extremities were negative, with no edema or claudication.  The assessment included severe scoliosis with spinal stenosis and radiculopathy and chronic pain, not well controlled with low dose narcotics.  

At his October 2009 hearing, the Veteran testified that he had tingling and numbness going down his left leg.  He indicated that he could walk only a block or two before he had to stop.  He also stated that he could not sit for long periods.  He noted that his sleep was affected by his back pain.  

An additional VA examination was conducted in March 2010.  The Veteran's history was reviewed.  He denied urinary symptoms, erectile dysfunction, numbness, parasthesias, leg or foot weakness, falls, and unsteadiness.  He endorsed decreased motion, stiffness, weakness, spasms, and pain.  He did note that he got a tingling down the back of his left leg.  He described his pain as constant, deep, stabbing, and severe.  He denied radiation of pain.  He endorsed severe flare-ups every two to three weeks, lasting hours.  On physical examination, the Veteran's pelvis was tilted to the left.  Head position was normal, as was the Veteran's gait.  There was no ankylosis of the thoracolumbar spine.  There were spasms on the left.  Atrophy was noted on the right.  There was no evidence of guarding.  There was pain bilaterally with motion, and tenderness and weakness on the right.  The examiner noted that muscle spasm, localized tenderness, and guarding were not severe enough to caused abnormal gait or spinal contour.  Motor examination revealed 4/5 on hip flexion bilaterally, 4/5 on hip extension on the left, 4/5 on knee flexion bilaterally, 4/5 on ankle dorsiflexion bilaterally, 4/5 on ankle plantar flexion bilaterally, and 4/5 on great toe extension.  The lower extremities were otherwise normal on motor examination.  There was no muscle atrophy, and muscle tone was noted to be normal.  Sensory examination was normal to vibration, pain, light touch, and position sense.  Reflexes were normal, with the exception of ankle jerks, which were hypoactive.  Range of motion testing revealed flexion to 30 degrees, extension to 10 degrees, left lateral flexion to 10 degrees, right lateral flexion to 20 degrees, and right lateral rotation to 10 degrees.  The examiner noted that there was objective evidence of pain with repetitive motion, but there were no additional limitations following three repetitions of motion.  Lasegue's sign was negative.  The diagnosis was scoliosis of the thoracic and lumbar spine; the examiner also noted that degenerative disc disease of the lumbar spine was present.  He noted that the Veteran's pain was progressively worsening and his activity level was decreasing.

	Prior to March 8, 2010

Upon review of the evidence pertaining to the Veteran's low back disability, the Board has determined that the currently assigned 20 percent evaluation is appropriate for the period prior to March 8, 2010.  In this regard, the Board notes that a higher evaluation requires evidence of forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine; or intervertebral disc syndrome with incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  Here, objective testing during this period revealed flexion to 60 degrees and combined range of motion to 145 degrees.  These symptoms are specifically contemplated by the criteria for a 20 percent evaluation.  

The Board acknowledges the Veteran's report of incapacitating episodes and bed rest during his June 2004 VA examination.  However, as noted, an incapacitating episode is defined under the regulation as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, DC 5243.  During that examination, the examiner specifically stated that there were no signs of intervertebral disc syndrome despite the Veteran's report of neurological symptoms associated with this disability.  Moreover, the record does not identify any prescription of bed rest.  As such, a higher evaluation is not warranted pursuant to the criteria for evaluating intervertebral disc syndrome.  

	From March 8, 2010
 
The Board has also determined that an evaluation exceeding 40 percent is not warranted for the period from March 8, 2010.  In that regard, the record reflects that the Veteran had 30 degrees of flexion of the thoracolumbar spine during the March 2010 examination.  The examiner noted that while there was objective evidence of pain with repetitive motion, there were no additional limitations.  Moreover, sensory examination was normal, as was motor examination.  There was no muscle atrophy and muscle tone was normal.  

The current 40 percent evaluation for this period contemplates forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A higher evaluation requires evidence of unfavorable ankylosis of the entire thoracolumbar spine.  Such is not shown by the evidence of record.  

The Board has also considered whether a higher evaluation is warranted pursuant to the criteria for rating intervertebral disc syndrome.  However, as discussed above, there is no indication of a diagnosis of intervertebral disc syndrome, and no evidence showing that bed rest has been prescribed by a physician.  As such, a higher evaluation pursuant to the criteria for evaluating intervertebral disc syndrome is not for application.  

The Board accepts that the Veteran has functional impairment and pain.  See DeLuca.  The Board also finds the Veteran's own reports of symptomatology to be credible.  However, neither the lay nor medical evidence reflects the functional equivalent of limitation of motion nor the functional equivalent of limitation of flexion required to warrant the next higher evaluation for the periods considered.  As such, the Board finds that the currently assigned evaluations are appropriate for the Veteran's low back disability.

The Board notes that the Veteran is competent to report that his disability is worse.   However, the more probative evidence consists of that prepared by neutral skilled professionals, and such evidence demonstrates that the currently assigned evaluations for the Veteran's low back disability are appropriate.  The evidence preponderates against a finding that an increased evaluation is warranted. As such, the appeal is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Extraschedular Consideration

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2009); see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veterans entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board has been unable to identify an exceptional or unusual disability picture with respect to the Veteran's service-connected low back disability.  The medical evidence fails to demonstrate symptomatology of such an extent that application of the ratings schedule would not be appropriate.  In fact, as discussed in detail above, the symptomatology of the Veteran's disability is specifically contemplated under the appropriate rating criteria.  Accordingly, the Board finds that the Veteran's disability picture has been contemplated by the ratings schedule.

Since the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot.  In short, the evidence does not support the proposition that the Veteran's service connected disability presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2010).


ORDER

For the period prior to March 8, 2010, entitlement to an initial evaluation in excess of 20 percent for rotoscoliosis and spondylosis is denied.

For the period from March 8, 2010, entitlement to an initial evaluation in excess of 40 percent for rotoscoliosis and spondylosis is denied.


____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


